Citation Nr: 1643313	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  09-31 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) including, including as due to military sexual trauma (MST).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION


The Veteran had active service from September 1978 to May 1985 and from August 1985 to September 1999. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2008 and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which in pertinent part, denied the benefits sought on appeal.

In January 2013, the Board remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file contains the Veteran's service treatment records and 201 File, but her complete service personnel records are not present.  A review of the Veteran's service personnel records, to include her performance reports, is necessary to insure full compliance with 38 C.F.R. § 3.304(f)(5) (2015).

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall obtain the Veteran's complete service personnel records, to include her performance reports, and add them to the claims file.

2. If the personnel records reflect any change in performance or behavior (absenteeism, insubordination, tardiness, etc) or indicate any attempt to be transferred then refer the case back to the December 2015 examiner (or another comparably qualified individual if that examiner is no longer available).  The examiner should then state whether, based on the new information, it is at least as likely as not that a current psychiatric disorder is due to service, to include the reported personal assault.  If it is determined that another in-person examination is necessary than such should be arranged.

3.   After completion of all of the above, the AOJ will re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, she and her representative, if any, should be provided with a Supplemental Statement of the Case (SSOC).  Then return the case to the Board if all is in order. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




